DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 3/16/2022
The Amendments, in tandem with the Examiner’s Amendment below, overcome all informalities of record. Therefore, the previous claim objections are withdrawn.
The Amendments, in tandem with the Examiner’s Amendment below, overcome all prior art of record. Therefore, the previous prior art rejections are withdrawn. Furthermore, the claims are found to be in condition for allowance, as described in the Reasons below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole Buckner on 5/24/2022.

The claims have been amended as follows: 

1. A sanitary fitting device for delivering mixed water, the sanitary fitting device comprising:	a first inflow line for feeding hot water;  
a second inflow line for feeding cold water;	a mixing chamber, wherein the first and second inflow lines lead into the mixing chamber to mix the cold and hot water therein;
a first shut-off device for controlling and/or for shutting off a flow of the hot water from the first inflow line into the mixing chamber;
a temperature-setting device for setting a temperature of the mixed water; and 
a flow setting device for setting a flow of the mixed water from the sanitary fitting device,	wherein the first shut-off device has a temperature-sensitive element to control the flow from the first inflow line depending on the temperature of the hot water to reduce the flow with an increase in the temperature of the hot water,
wherein the first shut-off device comprises an expansion element as the temperature-sensitive element, and a piston coupled to the expansion element, such that, upon expansion and/or contraction of the expansion element, the piston is displaced, 
wherein the piston is mounted in relation to a piston seat seal such that the piston shuts off the flow if it is pushed against the piston seat seal and opens the flow if it is removed from said piston seat seal, 
wherein the piston is mounted such that it works in a direction of movement toward the piston seat seal, counter to an elastic element, 	wherein the second inflow line has an inflow to the mixing chamber that is formed independently of the first shut-off device,
wherein the second inflow line opens directly into the mixing chamber and/or opens into the mixing chamber without a shut-off device and/or control device, and 
wherein the mixing chamber has an outlet line for the outflow of the mixed water.
4.  (Cancelled).
7.  The fitting device as claimed in claim 1the elastic element is 
8.  The fitting device as claimed in claim 7, further comprising a structural unit that comprises at least the first shut-off device and/or the piston and/or the piston seat seal and/or the expansion element
10.  (Cancelled).
11.  (Cancelled).
12.  (Cancelled).
14. A method for retrofitting of fitting having the.

Allowable Subject Matter
Claims 1-3, 5, 7-8, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art of record Doll (US 3929282) is silent regarding “wherein the piston is mounted such that it works in a direction of movement toward the piston seat seal, counter to an elastic element” in the context of the claim. Doll (FIGs 1-2) has an “elastic” jacket 25 as part of the thermostat oriented opposite the “piston seat seal” 14. However, 25 assists to push “piston” 23 toward the “piston seat seal” 14, as opposed to countering it. There is no disclosed structure opposing movement of 23 toward 14.
	While valves loaded by springs (or other elastic elements) in isolation are common in the art, adding an elastic element counter to the closing of 23 in Doll is non-obvious for the following reasons:
The modification would overly complicate the force balance of 23 and the flow path in the mixing chamber, dramatically changing how Doll operates; and 
The modification to Doll in the specific manner to read on the claim would require undue hindsight reasoning.
Claims 2-3, 5, 7-8, and 13-14 are allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753